PER CURIAM
After a joint trial, defendants were each convicted of conspiracy to commit rape in the first degree, ORS 161.450, rape in the first degree, ORS 163.375, conspiracy to commit sexual abuse in the first degree, ORS 161.450, and sexual abuse in the first degree, ORS 163.427. They both contend that the court erred by not merging the conspiracy convictions and the principal offenses as required by ORS 161.485(3). The issue was raised below.
The state concedes that the court erred, and we accept that concession.
Convictions for conspiracy vacated in each case; otherwise affirmed.